EXHIBIT 10.4

PMC-SIERRA, INC.

RESTRICTED STOCK UNIT AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of attracting and retaining
the best available personnel, to provide additional incentive to eligible
employees, consultants and directors and to promote the success of the Company’s
business.

B. Participant is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s issuance of
shares of Common Stock to Participant under the Plan.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to Participant, as
of the Award Date, restricted stock units under the Plan (the “Award”). Each
restricted stock unit represents the right to receive one share of Common Stock
on the specified issuance date following the vesting of that unit. The number of
shares of Common Stock subject to the Award, the applicable vesting schedule for
those shares, the date on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the Award shall be
as set forth in this Agreement.

AWARD SUMMARY

 

Award Date:                                    , 200     Number of Shares
Subject to Award:                         shares of Common Stock (the “Shares”)
Vesting Schedule:   

Vice Presidents, Principal Engineers and managers at Director level and above:

 

The Shares shall vest as follows provided Participant remains in Continuous
Status as an Employee, Consultant or Director through each vesting date:

 

(i) Fifty percent (50%) of the Shares shall vest on the second anniversary of
the Award Date,

 

(ii) Twenty-five percent (25%) of the Shares shall vest on the third anniversary
of the Award Date, and



--------------------------------------------------------------------------------

  

(iii) Twenty-five percent (25%) of the Shares shall vest on the fourth
anniversary of the Award Date.

 

For All Other Employees:

 

The Shares shall vest in a series of four (4) successive equal annual
installments upon each of the first four anniversaries of the Award Date
provided Participant remains in Continuous Status as an Employee, Consultant or
Director through each such date.

 

For members of the Company’s Board of Directors in connection with their annual
award:

 

All of the Shares shall vest on the one (1) year anniversary of the Award Date,
provided Participant remains in Continuous Status as an Employee, Consultant or
Director through each such date.

 

For members of the Company’s Board of Directors if elect to receive equity in
lieu of annual cash compensation:

 

All of the Shares shall vest immediately on the grant date.

Issuance Schedule:    The Shares in which Participant vests in accordance with
the foregoing Vesting Schedule shall be issued upon vesting or as soon as
administratively practicable thereafter, but in no event later than the close of
the calendar year in which such vesting occurs, or (if later) the fifteenth
(15th) day of the third (3rd) calendar month following such vesting. The actual
issuance of the Shares shall be subject to the Company’s collection of all
applicable Withholding Taxes in accordance with Paragraph 6 of this Agreement.
In no event, however, shall any fractional shares be issued. Accordingly, the
total number of shares of Common Stock to be issued pursuant to the Award shall,
to the extent necessary, be rounded down to the next whole share in order to
avoid the issuance of a fractional share.

2. Cessation of Employment or Service. Should Participant’s Continuous Status as
an Employee, Consultant or Director cease for any reason prior to vesting in one
or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.

3. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Award or the
underlying Shares; provided, however, any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
(subject to applicable law) pursuant to the provisions of Participant’s will or
the laws of descent or distribution.

 

2



--------------------------------------------------------------------------------

4. Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until Participant becomes the record holder of those Shares
following their actual issuance upon the Company’s collection of the applicable
Withholding Taxes.

5. Adjustment in Shares. In the event of any increase or decrease in the number
of issued shares of Common Stock resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock, or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company (other than a
conversion of any convertible securities of the Company) then the number of
Shares subject to this Award shall be adjusted proportionately by the Board.

6. Collection of Withholding Taxes.

(a) Until such time as the Company provides Participant with written or
electronic notice to the contrary, the Company shall collect the Withholding
Taxes required to be withheld with respect to the issuance of the vested Shares
hereunder through an automatic share withholding procedure pursuant to which the
Company will withhold, at the time of such issuance, a portion of the Shares
with a Fair Market Value (measured as of the issuance date) equal to the amount
of those taxes (the “Share Withholding Method”); provided, however, that the
amount of any Shares so withheld shall not exceed the minimum statutory amount
required to be withheld by the Company. Notwithstanding the foregoing, the
Administrator may, at its sole discretion, require that such Withholding Taxes
be paid through one of the following methods selected by the Administrator in
lieu of the Share Withholding Method:

(ii) Participant’s delivery of his or her separate check payable to the Company
in the amount of such taxes, or

(iii) the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (A) such a sale is permissible under the
Company’s trading policies governing the sale of Common Stock, (B) Participant
makes an irrevocable commitment, on or before the issuance date for those
Shares, to effect such sale of the Shares and (C) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

(b) Notwithstanding the provisions of subparagraph (a) of this Paragraph 6, the
employee portion of any U.S. federal, state and local employment taxes and any
foreign taxes or payments required to be withheld by the Company in connection
with the vesting of the Shares (the “Employment Taxes”) shall in all events be
collected from Participant no later than the last business day of the calendar
year in which the Shares vest hereunder. Accordingly, to the extent the issuance
date for one or more vested Shares is to occur in a year subsequent to the
calendar year in which those Shares vest, Participant shall, on or before the
last

 

3



--------------------------------------------------------------------------------

business day of the calendar year in which the Shares vest (or at such time as
determined by the Company), deliver to the Company a check payable to its order
in the dollar amount equal to the Employment Taxes required to be withheld with
respect to those Shares.

7. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Company and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

8. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Except to the extent electronic notice is
expressly authorized hereunder, any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery (or electronic delivery to the
extent authorized hereunder) or upon deposit in the U.S. mail, postage prepaid
and properly addressed to the party to be notified.

9. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns and the legal representatives, heirs and legatees of
Participant’s estate.

10. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

12. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in employment or service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Continuous Status as an Employee, Consultant or
Director at any time for any reason, with or without cause, subject to
applicable law and the terms of any employment agreement.

13. Nature of Grant; No Entitlement; No claim for Compensation. In accepting the
grant of this Award for the number of Shares as specified above, Participant
acknowledges the following:

(a) The Plan and any sub-plans and addenda thereto are established voluntarily
by the Company, they are discretionary in nature and may be modified, amended,
suspended or terminated by the Company at any time.

 

4



--------------------------------------------------------------------------------

(b) The grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.

(c) All decisions with respect to future awards, if any, will be at the sole
discretion of the Administrator.

(d) Participant is voluntarily participating in the Plan.

(e) This Award is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or its Parent or
Subsidiaries (including, as applicable, Participant’s employer) and which is
outside the scope of Participant’s employment contract, if any.

(f) This Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(g) In the event that Participant’s employer is not the Company, the grant of
the Award will not be interpreted to form an employment contract or relationship
with the Company and, furthermore, the grant of the Award will not be
interpreted to form an employment contract with Participant’s employer or any
Parent or Subsidiary.

(h) The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

(i) In consideration of the grant of this Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or any of the Shares issuable under the Award from
termination of Participant’s employment by the Company or Participant’s
employer, as applicable (and for any reason whatsoever and whether or not in
breach of contract or local labor laws), and Participant irrevocably releases
his or her employer, the Company and its Subsidiaries, as applicable, from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Participant shall be deemed to have irrevocably waived his or her
entitlement to pursue such claim.

14. Data Privacy.

(a) Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement by and among, as applicable, Participant’s employer,
the Company and its Parent and Subsidiaries for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

 

5



--------------------------------------------------------------------------------

(b) Participant understands that Participant’s employer, the Company and its
Parent and Subsidiaries, as applicable, hold certain personal information about
Participant regarding Participant’s employment, the nature and amount of
Participant’s compensation and the fact and conditions of Participant’s
participation in the Plan, including, but not limited to, Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, health, job title, any shares
of stock or directorships held in the Company and its Parent and Subsidiaries,
details of all options, awards or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor, for the purpose of implementing, administering and managing the Plan (the
“Data”). Participant understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. Participant understands that
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting stockholder services at the Company.
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. Participant understands that the Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing Participant’s consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact his or her local human
resources representative.

15. Electronic Delivery. The Company may deliver any documents related to the
Award, the Plan or future awards that may be granted under the Plan by
electronic means. Such means of electronic delivery include, but do not
necessarily include, the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other means of electronic delivery specified
by the Company. Participant hereby acknowledges that he or she has read this
provision and consents to the electronic delivery of the documents and that
electronic acceptance of this Agreement constitutes acceptance as if Participant
physically executed this Agreement. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company. Participant further
acknowledges that he or she will be provided with a paper copy of any documents
if the attempted electronic delivery of such documents fails. Similarly,
Participant understands that the he or she must provide the Company with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

PMC-SIERRA, INC. By:      Title:                                            
                                                   , PARTICIPANT Signature:     
Address:          

 

7



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean the Board or any of its committees appointed by the
Board as shall be administering the Plan.

B. Agreement shall mean this Restricted Stock Unit Agreement.

C. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

D. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

E. Board shall mean the Company’s Board of Directors.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean shares of the Company’s common stock.

H. Company shall mean PMC-Sierra, Inc., a Delaware corporation.

I. Continuous Status as an Employee, Consultant or Director shall mean that the
employment, consulting or director relationship with the Company or any Parent
or Subsidiary is not interrupted or terminated. Continuous Status as an
Employee, Consultant or Director shall not be considered interrupted in the case
of: (i) any leave of absence approved by the Company, including sick leave,
military leave, or any other personal leave; or (ii) transfers between locations
of the Company or between the Company, its Parent, its Subsidiaries or its
successor. Notwithstanding the foregoing, the Administrator may determine that
other interruptions or terminations in the employment or consulting relationship
with the Company or any Parent or Subsidiary shall not constitute an
interruption in the Continuous Status as an Employee, Consultant or Director.

J. Fair Market Value shall mean, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the

 

A-1



--------------------------------------------------------------------------------

greatest volume of trading in Common Stock) on the date of determination (or, if
no closing sales price or closing bid, as applicable, was reported on that date,
on the next trading date such closing sales price or closing bid was reported),
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii) If the common is quoted on the NASDAQ System (but not on the National
Market System thereof) or is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the next date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

L. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

M. Parent shall mean any Company (other than the Company) in an unbroken chain
of companies ending with the Company, provided each Company in the unbroken
chain (other than the Company) owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other companies in such chain.

N. Plan shall mean the Company’s 1994 Stock Incentive Plan.

O. Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

P. Withholding Taxes shall mean the U.S. federal, state, local and foreign
income and employment taxes, social security taxes, social insurance, payroll
taxes, contributions, payment on account obligations, national taxes or other
payments required to be withheld by the Company in connection with the vesting
and issuance of the shares of Common Stock under the Award.

 

A-2